Exhibit 99.1 RELMADA THERAPEUTICS, INC. Audited Financial Statements As of December 31, 2013 and 2012, for the years ended December 31, 2013 and 2012, and for the Period from May 24, 2004 (Inception) to December 31, 2013 RELMADA THERAPEUTICS, INC. INDEX TO FINANCIAL STATEMENTS Page Report of Independent Registered Public Accounting Firm 2 Balance Sheets as of December 31, 2013 and 2012 3 Statements of Operations for the Years Ended December 31, 2013 and 2012 and for the Period from May 24, 2004 (Inception) to December 31, 2013 4 Statement of Stockholders’ Equity (Deficit) for the Period from May 24, 2004 (Inception) to December 31, 2013 5 Statements of Cash Flows for the Years Ended December 31, 2013 and 2012 and for the Period from May 24, 2004 (Inception) to December 31, 2013 8 Notes to Financial Statements 10 1 Report of Independent Registered Public Accounting Firm The Board of Directors and Stockholders Relmada Therapeutics, Inc. (a Development Stage Company) New York, NY We have audited the accompanying balance sheets of Relmada Therapeutics, Inc. (a Development Stage Company) (the “Company”) as of December 31, 2013 and 2012 and the related statements of operations, stockholders’ equity (deficit) and cash flows for the years then ended and for the period from May 24, 2004 (Inception) to December 31, 2013. These financial statements are the responsibility of the Company’s management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of Relmada Therapeutics, Inc. as of December 31, 2013 and 2012 and results of its operations and its cash flows for the years then ended and for the period from May 24, 2004 (Inception) to December 31, 2013, in conformity with accounting principles generally accepted in the United States of America. The accompanying financial statements have been prepared assuming that the Company will continue as a going concern. As discussed in Note 2 to the financial statements, the Company has incurred net losses and negative cash flows from operating activities for the years ended December 31, 2013 and 2012 and for the period from May 24, 2004 (Inception) to December 31, 2013 and has an accumulated deficit as of December 31, 2013. These matters raise substantial doubt about the Company’s ability to continue as a going concern. Management’s plans regarding these matters are also described in Note 2. The accompanying financial statements do not include any adjustments that might result from the outcome of this uncertainty GBH CPAs, PC www.gbhcpas.com Houston, Texas March 25, 2014 2 Relmada Therapeutics, Inc. (a Development Stage Company) Balance Sheets As of December 31, Assets Current assets: Cash and cash equivalents $ $ Prepaid expenses Deferred financing costs, net of amortization of $69,546 and $0, respectively Total current assets Fixed assets, net of accumulated depreciation of $373 and $0, respectively - Other assets Total assets $ $ Liabilities and Stockholders’ Deficit Current liabilities: Accounts payable $ $ Accrued expenses Derivative liabilities Subordinated promissory notes payable, net of debt discount of $141,049 and $62,325, respectively Total current liabilities Long-term liability – accrued expense - Total liabilities Commitments and contingencies Stockholders’ deficit: Preferred stock, $0.01 par value, 500,000,000 shares authorized, liquidation value of $0.08 per share: Series A preferred stock, 255,000,000 share authorized, 136,041,275 and 85,035,025 issued and outstanding, respectively Common stock, $0.01 par value, 1,000,000,000 shares authorized, 49,587,771 and 24,023,834 issued and outstanding, respectively Additional paid-in capital Deficit accumulated during the development stage (33,982,659 ) (14,110,751 ) Total stockholders’ deficit (17,949,256 ) (3,711,319 ) Total liabilities and stockholders’ deficit $ $ The accompanying notes are an integral part of these financial statements. 3 Relmada Therapeutics, Inc. (a Development Stage Company) Statements of Operations For the Period from May 24, 2004 Year Ended December 31, (Inception) to December 31, License revenue $
